        Case 1:12-cv-08852-JMF Document 207 Filed 07/02/19 Page 1 of 10




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

ATLANTICA HOLDINGS, INC., et al.,
                                                    12-CV-8852 (JMF)
                    Plaintiffs,

v.

SOVEREIGN WEALTH FUND SAMRUK-
KAZYNA, JSC,

                    Defendant.


ATLANTICA HOLDINGS, INC., et al.,
                                                    13-CV-5790 (JMF)
                    Plaintiffs,

v.

BTA BANK, JSC,

                   Defendant.


                 DECLARATION OF JASON C. VIGNA IN SUPPORT
              OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       I, JASON C. VIGNA, declare as follows pursuant to 28 U.S.C. § 1746:

       1.      I am a member of the bar of this Court and of the law firm Katten Muchin

Rosenman LLP, counsel for Defendant BTA Bank, JSC (“BTA”). I respectfully make this

declaration in support of the motion for summary judgment of defendants BTA and Sovereign

Wealth Fund “Samruk Kazyna” JSC (“Fund SK” or “S-K Fund” and, together with BTA,

“Defendants”).1




1
        All capitalized terms not defined herein have the same meaning as in Defendants’ Memorandum
of Law in Support of Their Motion for Summary Judgment.
        Case 1:12-cv-08852-JMF Document 207 Filed 07/02/19 Page 2 of 10




       2.    I submit this declaration to put before the Court true and correct copies of the

following documents cited in Defendants’ Memorandum of Law in Support of Their Motion for

Summary Judgment:

Exhibit 1     Amended Complaint against S-K Fund, dated April 4, 2013.

Exhibit 2     Amended Complaint against BTA, dated May 13, 2014.

Exhibit 3     2010 Information Memorandum, dated June 2, 2010.

Exhibit 4     2012 Information Memorandum, dated November 8, 2012.

              Memorandum of Understanding, dated September 21, 2009 (BTA_00080306-
Exhibit 5
              BTA_00080334).

Exhibit 6     Summary of Key Terms and Conditions of Restructuring, dated April 18, 2010.

              BTA Press Release re: publishing Recovery Assets Opening Report and Updated
Exhibit 7     Terms and Conditions of the Recovery Units, dated October 28, 2010
              (BTA_00118309 – BTA_00118310).

              Terms and Conditions of the Recovery Units, as updated and released October 28,
Exhibit 8
              2010 (BTA_00118311 – BTA_00118334).

Exhibit 9     Base Case Model.

              Relevant excerpts of BTA Bank Prospectus, dated February 14, 2011
Exhibit 10
              (BTA_00002982-BTA_00003675).

              BTA's Debt Restructuring Strategy, Dated January 10, 2012 (BTA_00342407-
Exhibit 11
              BTA00342429) (Favale Dep. Ex. 25).

Exhibit 12    S-K Fund 2009 Separate Financial Statements.

Exhibit 13    S-K Fund 2010 Separate Financial Statements.

Exhibit 14    S-K 2013 Financial Statements.

Exhibit 15    S-K Fund 2014 Separate Financial Statements.

Exhibit 16    BTA 2010 Financial Statements.

              BTA Interim Condensed Consolidated Statement of Financial Position as of
Exhibit 17
              September 30, 2011 (BTA_00001771 - BTA_00001776).




                                               2
        Case 1:12-cv-08852-JMF Document 207 Filed 07/02/19 Page 3 of 10




Exhibit 18   BTA 2011 Financial Statements (BTA_00002088 - BTA_00002156).

Exhibit 19   BTA 2012 Financial Statements (BTA_00001997 - BTA_00002069).

Exhibit 20   BTA 2013 Financial Statements.

             National Bank of the Republic of Kazakhstan, Annual Report 2009, dated
Exhibit 21
             December 31, 2009.

Exhibit 22   National Bank of Kazakhstan Statistical Bulletin No. 4 (185) April 2010.

Exhibit 23   BTA Presentation Agenda, dated August 18, 2009 (Gramercy-BTA 005982).

             Email from Igal Yacker (UBS) to Patrick Kiblisky, dated August 20, 2009
Exhibit 24   attaching BTA Presentation re: Update on the Restructuring Process, dated August
             18, 2009 (Atlantica 000001220 – Atlantica 000001275) (Kiblisky Ex. 11).

Exhibit 25   Steering Comm. Presentation, dated March 4, 2010 (LZ008205-8218).

             BTA Restructuring Update (“Road Show”), dated May 17-21, 2010
Exhibit 26
             (BTA_00054688 - BTA_00054759).

             BTA Restructuring Update (“Road Show”) with script, dated May 17-21, 2010
Exhibit 27
             (BTA_00117217 - BTA_00117303).

             BTA Press Release announcing Conference Call addressing 2010 Restructuring,
Exhibit 28
             dated May 17, 2010 (BTA_00002834).

Exhibit 29   BTA Press Release announcing approval of restructuring, dated May 28, 2010.

Exhibit 30   BTA Investor Call Presentation, dated May 17, 2011 (P00001932 – P00001955).

Exhibit 31   Bloomberg Investor Call Presentation Transcript, dated May 17, 2011.

Exhibit 32   BTA Press Release Announcing Second Restructuring, dated December 22, 2011.

Exhibit 33   BTA Press Release on Fitch Ratings, dated January 20, 2012.

             BTA Presentation to Creditors, dated January 2012 (BTA_00002408 –
Exhibit 34
             BTA_00002436).

             BTA Presentation for Steering Committee Meeting, dated March 19, 2012
Exhibit 35
             (BTA_00324884 – BTA_00324942).

             BTA Statement on Asset Recovery Results for the first half of 2016, dated May 9,
Exhibit 36
             2016 (Nartay Exhibit 11).




                                            3
        Case 1:12-cv-08852-JMF Document 207 Filed 07/02/19 Page 4 of 10




             Extract from the Minutes of BTA BOD Meeting, dated April 29, 2010 (Original
Exhibit 37
             and Translation) (BTA_00104633).

             Corporate Bank Deposit Contract No. 1489, dated May 13, 2010 (Original and
Exhibit 38
             Translation) (SK0002264-SK0002267).

             Corporate Bank Deposit Contract No. 1566 1137-u, dated December 20, 2010
Exhibit 39
             (Original and Translation) (SK0002280-SK0002283).

             Email correspondence from Patrick Kiblisky to Claudio Khamis, dated September
Exhibit 40
             22, 2009 (P00001464) (Kiblisky Exhibit 14).

             Email correspondence from Pamela Groom, dated March 19, 2010 (Khamis
Exhibit 41
             Exhibit 12).

             Email correspondence between Lazard and Deloitte, dated April 16, 2010
Exhibit 42
             (BTA_00053506 – BTA_00053511).

             Email correspondence from Igal Yacher dated April 20, 2010 (Atlantica
Exhibit 43
             000002357).

             Email correspondence from Ian Jack dated May 7, 2010 (GRAMERCY-BTA
Exhibit 44
             012149).

             Email correspondence from Patrick Kiblisky to Claudio Khamis, dated May 18,
Exhibit 45
             2011 J.P. Morgan Report (P00001753- P00001758).

             Email correspondence from Mathew Poe to Claudio Khamis dated June 20, 2011
Exhibit 46
             (Khamis Ex. 25).

             Email correspondence, dated August 10, 2011, forwarding Renaissance Capital
Exhibit 47
             analyst report (Atlantica 000000833 – Atlantica 000000847).

Exhibit 48   Email correspondence, dated August 23, 2011 (P00002547 – P00002548).

             Email Correspondence from Igal Yacher to Claudio Khamis dated October 4, 2011
Exhibit 49
             (P00003043).

             Email correspondence from Patrick Kiblisky to Claudio Khamis dated October 10,
Exhibit 50
             2011 (P00003039) (Khamis Exhibit 31).

             Email correspondence from Mathew Poe to Claudio Khamis dated November 29,
Exhibit 51
             2011 (P00002795- P00002798) (Khamis Exhibit 32).

             Email correspondence between Claudio Khamis and Matthew Poe, dated
Exhibit 52
             December 29, 2011 (P00002737) (Khamis Dep. Ex. 34).




                                           4
        Case 1:12-cv-08852-JMF Document 207 Filed 07/02/19 Page 5 of 10




             Email correspondence between Claudio Izzo and Claudio Khamis, dated
Exhibit 53
             December 30, 2011 (P00007826 – P00007832) (Khamis Dep. Ex. 56).

             Email correspondence from Igal Yachher to Claudio Khamis and Patrick Kiblisky,
Exhibit 54
             dated January 6, 2012 (P00002014 – P00002015) (Khamis Dep. Ex. 57).

             Email correspondence, dated February 7, 2012 (BTA_00105397 –
Exhibit 55
             BTA_00105400).

             Correspondence from BTA to Milbank re: RUs, dated February 10, 2012
Exhibit 56
             (BTA_00174049 – BTA__00174050).

             Email correspondence between White and Case and Baker re: RUs, dated April 27,
Exhibit 57
             2012 (BTA_00325876 – BTA_00325883).

             Correspondence from BNYM to BTA re: RU Acceleration, dated April 27, 2012
Exhibit 58
             (BTA_00122324 – BTA_00122325).

             Correspondence from Milbank, Tweed to White and Case re: RU Acceleration,
Exhibit 59
             dated April 27, 2012 (BTA_00174446 – BTA_00174451).

             Email correspondence from Patrick Kiblisky to Claudio Khamis, dated October
Exhibit 60
             31, 2012 (P00002026).

             Email correspondence from Igal Yacher dated November 1, 2012 (P00013234-
Exhibit 61
             P00013240) (Khamis Exhibit 39).

             Email correspondence between Claudio Izzo and Claudio Khamis, dated
Exhibit 62
             November 8, 2012 (P00002557).

             Email correspondence between Claudio Khamis and Adam Silver, dated
Exhibit 63
             November 14, 2012 (P00000685 – P00000707).

             Excerpts from documents related to Plaintiffs’ UBS accounts (Atlantica
Exhibit 64
             000007550–Atlantica 000007568).

             UBS International Resource Management Account Application for Baltica
Exhibit 65
             (Atlantica 000007411-7412).

             UBS International Resource Management Account Application for Blu Funds
Exhibit 66
             (Atlantica 000007264-7265).

             Blu Funds Inc. Account Statement, dated January 2010 (Atlantica 000003533 –
Exhibit 67
             Atlantica 000003540).

             Blu Funds Inc. Account Statement, dated April 2010 (Atlantica 000003749 –
Exhibit 68
             Atlantica 000003756).


                                            5
        Case 1:12-cv-08852-JMF Document 207 Filed 07/02/19 Page 6 of 10




             Baltica Investment Holdings Inc. Account Statement, dated January, 2010
Exhibit 69
             (Atlantica 000003961 – Atlantica 000003968).

             Baltica Investment Holdings Inc. Account Statement, dated September, 2010
Exhibit 70
             (Atlantica 000004033 – Atlantica 000004042).

             Atlantica Holdings Inc. Account Statement, dated January 2010 (Atlantica
Exhibit 71
             000002652 – Atlantica 000002663).

             Atlantica Holdings Inc. Account Statement, dated April 2010 (Atlantica
Exhibit 72
             000002688 – Atlantica 000002701).

             Atlantica Holdings Inc. Account Statement, dated September 2010 (Atlantica
Exhibit 73
             000002758 – Atlantica 000002773).

             Atlantica Holdings Inc. Account Statement, dated June 2011 (Atlantica 000002894
Exhibit 74
             – Atlantica 000002909).

             Atlantica Holdings Inc. Account Statement, dated July 2011 (Atlantica 000002910
Exhibit 75
             – Atlantica 000002923).

             Excerpt from Atlantica Holdings Account Statement, dated February 2012
Exhibit 76
             (Atlantica 000003020-3021).

             Atlantica Holdings Inc. Account Statement, dated March 2012 (Atlantica
Exhibit 77
             000003022 – Atlantica 000003035).

             Atlantica Holdings Inc. Account Statement, dated April 2012 (Atlantica
Exhibit 78
             000003036 – Atlantica 000003049).

             UBS Trade Confirmation for Trade Date August 3, 2009 (Atlantica 000004306 –
Exhibit 79
             Atlantica 000004307).

Exhibit 80   UBS Trade Confirmation for Trade Date August 3, 2009 (Atlantica 000003165).

             UBS Trade Confirmation for Trade Date September 11, 2009 (Atlantica
Exhibit 81
             000003185).

             BTA v. Ablyazov, Decision of Mr. Justice Henderson in the High Court of Justice,
Exhibit 82
             Chancery Division, dated November 26, 2013.

             BTA v. Ablyazov, et al., Decision of Mr. Justice Popplewell in the High Court of
Exhibit 83
             Justice, Queens Bench Division, dated August 8, 2014.

Exhibit 84   Renaissance Capital analyst report, dated December 8, 2009 (P00000581).




                                             6
        Case 1:12-cv-08852-JMF Document 207 Filed 07/02/19 Page 7 of 10




              Nick Briggs, BTA Bank to pay 85m annual ‘guarantee fee’ to Samruk-Kazyna
Exhibit 85    related to repo transactions; senior and junior options re-tooled, Debtwire, dated,
              March 17, 2010.

              Brookings - Why the Greek Debt Crisis is a Problem for the Entire World
Exhibit 86
              Economy, dated May 24, 2010.

              UBS Investment Research Report dated September 2, 2010 (P00002006) (Kiblisky
Exhibit 87
              Exhibit 23).

Exhibit 88    Fitch Ratings analyst report, dated January 18, 2011.

Exhibit 89    HSBC analyst report, “EMA Banks,” dated March 2011 (P00003148-P00003158).

              White & Case Transactions Awarded Euromoney 2010 Deals of the Year, dated
Exhibit 90
              March 29, 2011.

Exhibit 91    Auberbach Grayson and Visor analyst reports, dated May 12, 2011.

Exhibit 92    Commerzbank analyst report, dated May 12, 2011.

              Nariman Gizitdinov, Kazakhs to Protect BTA Bank from Default, Wealth Fund
Exhibit 93
              Says, Bloomberg, dated July 7, 2011.

              Troika Report, BTA Bank, In the State We (Have to) Trust, dated September 13,
Exhibit 94
              2011 (BTA_00218179- BTA_00218200).

              Interfax Article, Samruk-Kazyna to hammer out support measures for BTA Bank
Exhibit 95
              after reviewing business plan, dated November 30, 2011.

              Nariman Gizitdinov (Bloomberg) - Kazakh Wealth Fund Considers Aid, dated
Exhibit 96
              November 30, 2011.

              Moody’s Investor services Ratings Action – Downgrade BTA, dated December 7,
Exhibit 97
              2011.

              Interfax Article, Samruk-Kazyna rejecting BTA bankruptcy option, dated
Exhibit 98
              December 15, 2011.

              Yulianna Vilkos, BTA Bank creditors divided over acceleration option ahead of
Exhibit 99    expected coupon nonpayment and restructuring talks, Debtwire, dated, December
              29, 2011.

              Robin Wigglesworth, BTA creditors gear up for restructuring battle, Financial
Exhibit 100
              Times, dated January 10, 2012.




                                              7
       Case 1:12-cv-08852-JMF Document 207 Filed 07/02/19 Page 8 of 10




              Yulianna Vilkos, BTA Bank creditors take to the field for second restructuring;
Exhibit 101
              rules of engagement have changed – sources, Debtwire, dated, January 16, 2012.

              Yulianna Vilkos, BTA Bank acceleration threats quieten down as notehold -
Exhibit 102
              Debtwire dated January 18, 2012.

              Yulianna Vilkos, BTA Bank steering committee nominees emerge; recovery-note
Exhibit 103
              holders working with legal advisor Milbank, Debtwire, dated, January 24, 2012.

              Reuters Article, TIMELINE-Debt restructuring at Kazakh bank BTA, dated
Exhibit 104
              January 26, 2012.

              Yulianna Vilkos, BTA Bank’s recovery note holders seek pari passu treatment in
Exhibit 105   restructuring, amass enough notes for acceleration, Debtwire, dated, February 17,
              2012.

              Bloomberg Article, Was Trump SoHo Used to Hide Part of a Kazakh Bank's
Exhibit 106
              Missing Millions, dated December 11, 2017.

              Stephen Bland, The Ablyazov Affair ‘Fraud on an Epic Scale’, The Diplomat,
Exhibit 107
              dated February 23, 2018.

              Relevant excerpts from Andrew Ross Sorkin, Too Big to Fail, at 5 (Penguin Books
Exhibit 108
              2010).

              Relevant excerpts from Michael Lewis, Boomerang – Travels in the New World
Exhibit 109
              (W.W. Noton & Company 2011).

              Relevant excerpts from John C. Hull, Options, Futures and Other Derivatives 77
Exhibit 110
              (6th ed. 2005).

Exhibit 111   Christoph Schoefboeck Executive Profile & Biography – Bloomberg.

Exhibit 112   Biography of Maarten Leo Pronk, from MarketScreener.com.

Exhibit 113   Expert Report of Michael Clark, dated February 27, 2019.

Exhibit 114   Expert Report of William P. Hrycay, CFA, dated February 27, 2019.

Exhibit 115   Expert Report of Vikram Kapoor, dated February 27, 2019.

Exhibit 116   Expert Report of Joseph J. Floyd, dated March 27, 2019.

              Expert Rebuttal Report of Paul Hinton, dated March 27, 2019, with All Tables,
Exhibit 117
              Work Papers and Summary Tables.

Exhibit 118   Expert Report of Joseph R. Mason, PH.D, dated March 27, 2019.



                                             8
       Case 1:12-cv-08852-JMF Document 207 Filed 07/02/19 Page 9 of 10




Exhibit 119   Amended Expert Report of Saheed A.S. Awan, dated May 3, 2019.

Exhibit 120   Greece Government 10Y, accessed July 1, 2019.

Exhibit 121   Deposition transcript of Anthony Romeo, dated July 14, 2016.

Exhibit 122   Deposition transcript of Patrick Kiblisky, dated July 16, 2018.

Exhibit 123   Deposition transcript of Claudio Khamis, dated December 6 and 7, 2018.

Exhibit 124   Deposition transcript of Peter Howes, dated January 8, 2019.

              Deposition transcript of Marcia Favale, dated January 16, 2019 (with Errata
Exhibit 125
              Sheet).

              Deposition transcript of Zhadyra Nartay, dated January 11, 2019 (with Errata
Exhibit 126
              Sheet).

Exhibit 127   Deposition transcript of Pavel Prosyankin, dated January 17 and 18, 2019.

Exhibit 128   Deposition transcript of John Howell, dated January 18, 2019.

Exhibit 129   Deposition transcript of Michael Clark, dated April 10, 2019.

Exhibit 130   Deposition transcript of Vikram Kapoor, dated April 12, 2019.

Exhibit 131   Deposition transcript of Saheed Awan, dated April 15, 2019.

Exhibit 132   Deposition transcript of William Hrycay, dated April 16, 2019 (with Errata Sheet).

Exhibit 133   Deposition transcript of Keith A. Palzer, dated May 2, 2019.

Exhibit 134   Declaration of Francis Fitzherbert-Brockholes Dkt. No. 18, dated May 6, 2013.

Exhibit 135   Declaration of Talgat Sarsenbayev.

              Email correspondence from Patrick Kiblisky to Nicolas Bergengruen, dated April
Exhibit 136
              23, 2012 (Atlantica 000001007) (Khamis Dep. Ex. 47).

Exhibit 137   Deposition transcript of Igal Yacher, dated July 17, 2018.

              Email correspondence from M. Bark-Jones, dated May 10, 2010 (BTA_00017708-
Exhibit 138
              BTA_00017711).

              BTA Press Release, BTA Bank appoints UBS as additional financial adviser,
Exhibit 139
              Debtwire (April 9, 2009).




                                              9
       Case 1:12-cv-08852-JMF Document 207 Filed 07/02/19 Page 10 of 10




Exhibit 140   Deposition transcript of Guillermo Ide, dated July 17, 2018.
Exhibit 141   Nariman Gizitdinov, BTA CEO Comments on Bank Debt Restructuring Reports,
              dated November 26, 2011 (cited in Hrycay Report ¶83).

          3. I declare under the penalty of perjury that the foregoing is true and correct.

Executed on: July 2, 2019
             New York, New York


                                                                   /s/ Jason C. Vigna
                                                                    Jason C. Vigna




                                               10
